Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 1 of 12 PagelD #: 191

19SF-CC00053

IN THE CIRCUIT COURT OF ST. FRANCOIS COUNTY
STATE OF MISSOURI

JOHN DOE by and through his

Next Friend LINDA HOUSEKNECHT,
Plaintiff, Cause No:

vs.

Division No:

GREATER ST. LOUIS AREA

COUNCIL, BOY SCOUTS OF

AMERICA, INC.,

Serve:

Ronald S. Green

4568 West Pine Boulevard

St. Louis, MO 63108

JURY TRIAL DEMANDED

and

BOY SCOUTS OF AMERICA
Serve:

1325 West Walnut Hill Lane
Irving, TX 75038

and
SAMUEL CHRISTIAN CARLETON
Serve:

1414 Silver Leaf Lane
St. Louis, MO 63005

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendants. )
PETITION
COMES NOW John Doe, a minor, by and through his Next Friend Linda

Houseknecht, and for his cause of action against Defendants, states the following:

NY 22:01 - 6102 ‘LZ YEW - SlooUeI4 4g - pali4 Ajjeqjuosoe|3
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 2 of 12 PagelD #: 192

FACTS

1. Plaintiff John Doe is a minor under the age of 18 residing in the State of
Missouri, who brings this action by and through his Next Friend Linda Houseknecht.

2. Defendant Boy Scouts of America (hereinafter “BSA”) is a Federally
chartered organization under 36 U.S. Code Chapter 30901 with a principal place of
business in Irving, Texas. Defendant BSA is authorized to do business and transact
business in the State of Missouri including St. Francois County.

3. Defendant Greater St. Louis Area Council, Boy Scouts of America, Inc.
(hereinafter “GSLAC”) is a Missouri benevolent corporation in good standing, organized
under the laws of the State of Missouri. Defendant GSLAC at all times acted as the
agent, servant and employee of Defendant BSA, acting within the course and scope of its
agency and employment.

4. Defendant GSLAC is a chartered subdivision of Defendant BSA called a
Council, established by Defendant BSA to promote and administer the Scouting Program
in Eastern Missouri, including at the S-F Scout Ranch, otherwise known as Camp
Gamble (hereinafter “Camp Gamble”), located at 120 Highway 67 in Farmington,
Missouri, St. Francois County.

5. Defendant Samuel Christian Carleton (hereinafter “Carleton’’) is an adult
over the age of 18, residing in St. Louis, Missouri.

6. On or about June 1, 2018 through July 30, 2018, Plaintiff was working as

an Aquatics/Troop Counselor at Camp Gamble for Defendant GSLAC.

INV ZZ:0L - 6LOZ ‘LZ Ye - SlooURJ4 YS - pall4 Ayjesiuosyse|y
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 3 of 12 PagelD #: 193

7. At the same time, Defendant Carleton was serving as the Aquatic Director
at Camp Gamble, in a position of authority over Plaintiff.

8. At all times herein mentioned Defendant Carleton was an employee, agent
and director for Defendant GSLAC acting within the course and scope of his
employment.

9. Staff at Camp Gamble stay on-site in tent housing and, during their period
of employment, all of the staff’s time is at the disposal of Defendant GSLAC.

10. No youth is to share a tent with an adult or another youth member more
than two years apart in age.

11. While working at Camp Gamble, Defendant Carleton inappropriately
touched and rubbed Plaintiff's leg in front of others.

12. While working at Camp Gamble, Defendant Carleton would
inappropriately give shoulder massages to minor counselors including Plaintiff.

13. While working at Camp Gamble, Defendant Carleton would often go into
Plaintiffs tent and hang around with minor counselors including Plaintiff.

14. While working at Camp Gamble, Defendant Carleton sent electronic
messages directly to Plaintiff with no other adult included on the messages.

15. Defendant Carleton’s efforts to establish an inappropriate relationship with
and sexual harassment of Plaintiff was done in the course and scope of his employment

with Defendant GSLAC.

INV ZZ:01 - 6LO% ‘LZ YOUeW - sjooue4 3S - pay Ajjediuosoa/y
16. Defendant Carleton’s efforts to establish an inappropriate relationship with
and sexual harassment of Plaintiff was open and obvious to Camp Gamble faculty and
staff.

17. Prior to July 5, 2018, at a staff meeting the Nature Director reported adult
on youth massages in the Aquatics area and requested this “grooming” behavior be
addressed immediately.

18. No action was taken after this staff meeting to separate Defendant Carleton
from the youth members at Camp Gamble.

19. On July 5, 2018, in the early morning hours, Defendant Carleton came into
Plaintiff’s tent and sexually assaulted and abused Plaintiff.

20. On July 6, 2018, Defendant Carleton again came into Plaintiff's tent and
sexually assaulted and abused Plaintiff.

21. On July 6, 2018, Plaintiff informed the Director of Programs that
Defendant Carleton was coming into his tent in the middle of the night and making him
uncomfortable and Plaintiff requested to leave. The Director of Programs told Plaintiff to
speak to Defendant Carleton about his concerns. No action was taken to remove Plaintiff
from the situation or to prevent Defendant Carleton from further abusing Plaintiff.

22. On July 7, 2018, Plaintiff was again sexually assaulted and abused by
Defendant Carleton.

23. Later in the day on July 7, 2018, Plaintiff left Camp Gamble and did not
return for the rest of the season.

24.

WY 22:01 - 6L0Z ‘LZ YEW - sloouel4 ‘IS - pally Ajpediu0djo9/9
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 5 of 12 PagelD #: 195

COUNT I AGAINST DEFENDANT BSA AND DEFENDANT GSLAC

COMES NOW Plaintiff and for Count I against Defendant Boy Scouts of America
and Defendant Greater St. Louis Area Council, Boy Scouts of America, Inc., states as
follows:

25. Plaintiff re-alleges all preceding paragraphs of this Petition as though fully
set forth herein.

26. Defendant BSA and Defendant GSLAC are responsible for the actions of
Defendant Carleton done while in the course and scope of his employment and/or agency
pursuant to the doctrine of respondeat superior.

a. Defendant GSLAC was created in 1923 (formerly known as the St. Louis
Council of the Boy Scouts of America) with a purpose to promote the Boy
Scout Program and to act as a local council of the Boy Scouts of America.

b. Defendants selected, approved, registered and trained Defendant Carleton
as a Director of Aquatics and as their agent and servant for Defendant BSA,
chartered by Defendant GSLAC, at Camp Gamble.

c. At all times relevant herein, Defendant Carleton was an agent and servant
of Defendants BSA and GSLAC and acted with the actual or apparent
authority of Defendants BSA and GSLAC.

d. Ataill times relevant herein, Defendants BSA and GSLAC knew or should
have known of Defendant Carleton’s interactions with Plaintiff.

27. Defendant BSA developed Youth Protection Policies and Guidelines that

were in force at all times mentioned herein.

WY ZZ:01 - 6L0Z ‘LZ YEW - Slooues4 1S - pall Aljesiuos9a/3
28. | The Youth Protection Policies and Guidelines require mandatory reporting
of child abuse and mandatory reporting of any policy violations.

29, The Youth Protection Policies and Guidelines provide for “Barriers to
Abuse” to protect youth members. One barrier is to prohibit any one-on-one contact
between adults and youth members. Another barrier is to require two adult leaders on all
outings. The “One-on-One” and “Two Deep” policies apply to digital communications.

30. Another “Barrier to Abuse” requirement is to separate youth and adults
when tenting and never allow youth members more than two years apart in age to sleep in
the same tent.

31. | The Youth Protection Policies and Guidelines are mandatory and required
to be followed during all Boy Scout activities, including those at Camp Gamble.

32. Defendants BSA and GSLAC were careless and negligent in one or more of
the following respects:

a. Defendants failed to provide proper controls, policies and procedures to
prevent their employees from having inappropriate contact with youth
members, including Plaintiff;

b. Defendants failed to appropriately train their employees on the One-on-
One, Two Deep and Tenting policies as required in Boy Scouts of
America’s Youth Protection Policies and Guidelines;

c. Defendants failed to enforce the One-on-One, Two Deep and Tenting
policies as required in Boy Scouts of America’s Youth Protection Policies

and Guidelines;

WY ZZ:01 - 6L0Z ‘LZ YEW - slooUeL4 “IS - Pall Ajjeoiu0s99/3
d. Defendants failed to report the sexual assault, abuse and harassment of
Plaintiff;

e. Defendants failed to stop the sexual assault, abuse and harassment of
Plaintiff once Defendants knew or could have known of it;

f. Defendants failed to stop the sexual assault, abuse and harassment of
Plaintiff after it was reported;

g. Defendants were negligent in hiring Defendant Carleton for a job in which
he was a position of power and influence over youth members;

h. Defendants were negligent in retaining Defendant Carleton;

i. Defendants were negligent in failing to discipline Defendant Carleton for
his inappropriate interactions with youth members, including Plaintiff;

j. Defendants failed to provide sufficient supervision of Defendant Carleton,

k. Defendants failed to prevent sexual harassment, abuse and assault by
Defendant Carleton against youth members, including Plaintiff.

1. Defendants violated R.S.Mo. Chapter 210, General Provisions for Child
Protection, in various ways, but specifically by failing to report abuse of a
child pursuant to §210.115.

33. As adirect and proximate result of Defendants BSA and GSLAC’s
negligence, Plaintiff has sustained and will in the future sustain injuries and damages as
follows:

a. Severe, permanent and disabling injuries including but not limited to

physical, psychological and emotional injuries and distress;

7

NY ZZ:01 - 6LOZ ‘LZ YEW - SlooUeI4 IS - Pally Ajjeou0s99/3
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 8 of 12 PagelD #: 198

b. Constant physical pain and suffering and mental anguish, including but not
limited to depression, anxiety, low self-esteem, humiliation and social
stigma;

c. Loss of the capacity for the enjoyment of life;

d. Expenses for medical care and treatment; and

e. Earnings and income, as well as the capacity to earn income.

WHEREFORE, Plaintiff prays judgment against Defendants in such sum as is fair
and reasonable, said sum to be in excess of Twenty-Five Thousand Dollars ($25,000.00),
for interest, plus any other and further relief which the Court deems just under the
circumstances.

COUNT II AGAINST DEFENDANT CARLETON — NEGLIGENCE

COMES NOW Plaintiff and for Count II against Defendant Carleton, states as
follows:

34. Plaintiff re-alleges all preceding paragraphs of this Petition as though fully
set forth herein.

35. While performing his duties as a Director at Camp Gamble, Defendant
Carleton negligently violated the Youth Protection Policies and Guidelines meant to
protect youth members.

36. Asadirect and proximate result of Defendant Carleton’s negligence,
Plaintiff has sustained and will in the future sustain injuries and damages as follows:

a. Severe, permanent and disabling injuries including but not limited to

physical, psychological and emotional injuries and distress;

8

NV 22:01 - 6L0Z ‘LZ YOUEW - SlooUeIy IS - Pays AlleqUu099)3
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 9 of 12 PagelD #: 199

b. Constant physical pain and suffering and mental anguish, including but not
limited to depression, anxiety, low self-esteem, humiliation and social
stigma;

c. Loss of the capacity for the enjoyment of life;

d. Expenses for medical care and treatment; and

e. Earnings and income, as well as the capacity to earn income.

WHEREFORE, Plaintiff prays judgment against Defendant Carleton in such sum
as is fair and reasonable, said sum to be in excess of Twenty-Five Thousand Dollars
($25,000.00), for interest, plus any other and further relief which the Court deems just
under the circumstances.

COUNT III AGAINST DEFENDANT CARLETON — ASSAULT AND BATTERY

COMES NOW Plaintiff and for Count III against Defendant Carleton, states as
follows:

37. Plaintiff re-alleges all preceding paragraphs of this Petition as though fully
set forth herein.

38. | While performing his duties as a Director at Camp Gamble, Defendant
Carleton attempted to establish a sexual relationship with Plaintiff.

39. | While performing his duties as a Director at Camp Gamble, Defendant
Carleton caused Plaintiff apprehension of sexual contact.

40. | While performing his duties as a Director at Camp Gamble, Defendant

Carleton harassed, assaulted and sodomized Plaintiff.

INV 22:01 - 6LOZ ‘LZ Yue - sjooUeIA ‘IS - Pally Ajjed1u0s}99/3
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 10 of 12 PagelD #: 200

41. Defendant performed these actions without permission from Plaintiff's
parents and in violation of Missouri law.

42. As adirect and proximate result of Defendant Carleton’s actions, Plaintiff
has sustained and will in the future sustain injuries and damages as follows:

a. Severe, permanent and disabling injuries including but not limited to
physical, psychological and emotional injuries and distress;

b. Constant physical pain and suffering and mental anguish, including but not
limited to depression, anxiety, low self-esteem, humiliation and social
stigma;

c. Loss of the capacity for the enjoyment of life;

d. Expenses for medical care and treatment; and

e. Earnings and income, as well as the capacity to earn income.

WHEREFORE, Plaintiff prays judgment against Defendant Carleton in such sum
as is fair and reasonable, said sum to be in excess of Twenty-Five Thousand Dollars
($25,000.00), for interest, plus any other and further relief which the Court deems just
under the circumstances.

COUNT IV AGAINST ALL DEFENDANTS - PUNITIVE DAMAGES

COMES NOW Plaintiff and for Count IV against Defendant BSA, Defendant
GSLAC and Defendant Carleton, states as follows:

43. Plaintiff re-alleges all preceding paragraphs of this Petition as though fully

set forth herein.

10

INV ZZ:01 - 6L0Z ‘LZ Yue - SiooUeL4 “IS - Pall Ajjesiuos99|3
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 11 of 12 PagelD #: 201

44. The actions of Defendant Carleton were wanton, willful, outrageous and
evidence a conscious and reckless disregard for the safety, health and well-being of
Plaintiff. As such, punitive damages are appropriate against the Defendants BSA and
GSLAC as they are vicariously liable for the actions of Defendant Carleton, both with
respect to compensatory and punitive damages.

45. The independent acts and omissions of Defendants BSA and GSLAC with
respect to Defendant Carleton and Plaintiff evidence a complete indifference to and
conscious disregard for the safety, health and well-being of Plaintiff. Punitive damages
are appropriate against the Defendants to punish them and deter them and others from
similar conduct in the future.

WHEREFORE, Plaintiff prays judgment against Defendants in such sum as is fair
and reasonable, said sum of exemplary damages in excess of Twenty-Five Thousand
Dollars ($25,000.00), including punitive damages, for interest, plus any other and further

relief which the Court deems just under the circumstances.

11

NY ZZ:01 - 6L0Z ‘LZ YEW - SlooUeIY IS - pall Ajjeqjuo9e/3
Case: 4:20-cv-00273-JMB Doc. #: 5 Filed: 02/18/20 Page: 12 of 12 PagelD #: 202

Respectfully submitted,

PADBERG, CORRIGAN & APPELBAUM
A Professional Corporation
Attorneys for Plaintiffs

/s/ Nicole Burlison Knepper
Matthew J. Padberg, #31431
Michael P. Corrigan, #37814
Nicole Burlison Knepper, #60025
1926 Chouteau Avenue

St. Louis, MO 63103

(314) 621-2900

(314) 621-7607 [Fax]
mjp@padberglaw.com

nicole@padberglaw.com

12

INV ZZ:01 - 6LOZ ‘EZ YoueW - Sloouel IS - pally Ajjeouosa/3
